 In the Matter of DONOVAN LUMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL No. 2 1In the Matterof BAYCITYLUMBERCOMPANYandSAWMILL ANDTIMBER WORKERS" UNION, LOCALNo.2, I.W.A.In the Matter of SCHAFER BROTHERS LOGGINGCOMPANYandSAWMILLAND TIMBER WORKERS' UNION, LOCALNo.2, I.W. A.In the Matter of GRAYS HARBOR LUMBER CoiIPANYandLOCAL No.2888, LUMBER AND SAWMILL WORKERS UNIONIn the MatterofANDERSON & MIDDLETON LUMBER COMPANYandSAWMILL AND TIMBER WORKERS' UNION,LOCAL No. 2, I. W. A.Cases Nos. R-947 to R-951, inclusive, respectively.DecidedDecember 14, 1938Lumber Industry-Investigation of Representatives:controversy concerningrepresentation of employees : controversy concerning appropriate unit ; rivalorganizations ; employers' refusal to recognize either rival union as exclusiverepresentative-UnitAppropriate for Collective Bargaining:production andmaintenance employees in sawmill and logging camps ; foremen and super-visory employees of higher rank, clerical employees, and employees of inde-pendent contractors excluded; boom men, tugboat operators, shingle weavers,and timber cruisers excluded as having their own unions not parties to thesecases-Elections OrderedMr. William A. Babcock, Jr.,for the Board.Mr. Howard Bennett,of Tacoma, Wash., andMr. L. Presley Gill,of Seattle,Wash., for Locals Nos. 2762, 2778, 2782, 2783, and 2888.Houghton, Cluck and Coughlin,byMr. Paul Coughlin,of Seattle,Wash., for Local No. 2.Flood, Leniluln cQ Ivers,byMr. Emmett G. Lenihan,of Seattle,Wash., for the Schafer Brothers Company.Mr. R. W. Maxwell,of Seattle, Wash., for the Donovan Company,the Bay City Company, the Grays Harbor Company, and the Ander-son & Middleton Company.Mr. William B. Barton,of counsel to the Board.1 The correct nameis Sawmilland Timber Workers' Union, Local No. 2, I. W. A.10 N. L. R. B., No. 49.634 DECISIONS AND ORDERSDECISIONANDDIRECTION OF ELECTIONS635-STATEMENT OF THE CASEOn April 14, 18, and 27, 1938, Sawmill and Timber Workers'Union, Local No. 2, I. W. A., herein called Local No. 2, filed separatepetitionswith the Regional Director for the Nineteenth Region(Seattle,Washington) each alleging that a question affecting com-merce had arisen concerning the representation of employees of the'company named in the petition, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Thecompanies named in the petitions are, respectively, Donovan LumberCompany, Bay City Lumber Company, Schafer Brothers LoggingCompany, and Anderson & Middleton Lumber Company. On April-18,1938,Local No. 2888, Lumber and Sawmill Workers' Union,herein called Local No. 2888, filed a similitr petition concerning therepresentation of employees of Grays Harbor Lumber Company.On June 25, 1938, the National Labor Relations Board, herein calledthe' Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, and Section 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation in each case and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and further ordered that, for purposes of hearing, the cases be con-solidated and that one record of the hearing be made.On June 25, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon each of the companies,upon Local No. 2, and upon Local No. 2888. Copies of the notice of-hearing. were also duly served upon Locals No. 2762, No. 2778, No.2782, and No. 2783, respectively, of Lumber and Sawmill Workers'Union, labor organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on July 7, 8, 11, 12, and 13, 1938, before Jesse E. Jacobson, theTrial Examiner duly- designated by the Board.The Board, eachcompany, and each of the unions were represented by counsel andparticipated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.Each case was heardseparately, but the testimony of each witness at the hearing was byagreement of the parties applied to all the cases unless limited byruling of the Trial Examiner to the one case in which the witness 636NATIONAL LABOR RELATIONS BOARDtestified.During the course of the hearing the Trial Examiner madenumerous rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the cases, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESDonovan Lumber Company, herein called the Donovan Company,is a Washington corporation engaged in the manufacture of lumberand lath.It operates two mills one of which, known as Mill No. 2,is located on the Chehalis River at Hoquiam and the other, known asMill No. 1, is located on the opposite side of the river about 2 milesfrom Mill No. 2.The company also maintains offices in Los Angelesand San Francisco, California.Sales of products from Mill No. 2in 1937 were in excess of $600,000, and over 78 per cent of such prod-ucts were shipped outside the State of Washington. Sales from MillNo. 1 in the same year were approximately, $300,000 in amount; over75 per cent of such sales were shipped outside the State of Washing-ton.Mill No. 1 has been closed since July 9, 1937, and Mill No. 2 sinceOctober 20, 1937.Bay City Lumber Company, herein called the Bay City Company,aWashington corporation, owns and operates a lumber mill in thecity of Aberdeen, Washington. In 1937 it produced lumber valuedat $1,745,036, approximately 95 per cent of which was shipped outsidethe State of Washington.The Bay City Company ceased operationson November 3, 1937, except for the planing mill whichhas sinceoperated intermittently.Schafer Brothers Logging Company, herein called the SchaferBrothers Company, is a Washington corporation engaged in the op-eration of a sawmill at Aberdeen, Washington. It also, operates ashingle mill, logging camps and railroad, tugboats, and through acorporate subsidiary a fleet of steam lumber schooners.During thepast 3 years the company has produced and sold 128,767,684 boardfeet of lumber of which 92 per cent were shipped outside the StateofWashington.The company has produced no lumber since October1937, at which time its mill employed 250 men.Each of the twologging camps in operation when mill production ceased was employ-ing approximately 100 men.A third and new camp, likewise to em-ploy about 100 men, will be opened whenever operations are con-tinued.On its railroad the company normally employs 20 men inits train crew, 20 in its shop, 20 in its construction crew, and 25 inits section gang. DECISIONS AND ORDERS637Grays Harbor Lumber Company, herein called the Grays Harbor,Company, is a Washington corporation engaged in the operation of alumber mill at Hoquiam, Washington. In 1937 it manufactured andsold approximately 70,000,000 feet of lumber, more than 70 per centof which were shipped to purchasers outside the State of Washington.The mill ceased operations on July 23,,1937, but resumed again fromMarch 23 to May 4, 1938.Anderson & Middleton Lumber Company, herein called the Ander-son & Middleton Company, is a Washington corporation. It manu-factures and sells lumber, having its plant and principal place ofbusiness at Aberdeen, Washington.Gross sales in 1937 were approxi-mately $1,100,000 in amount, about 71 per cent of which were madeoutside the State of Washington.The plant has not operated sinceNovember 17, 1937.II. THE ORGANIZATIONSINVOLVEDSawmilland Timber Workers' Union, Local No. 2, is a labor or-ganizationaffiliated with InternationalWoodworkers of America,which is in turn. affiliated with the Committee for Industrial Organi-zation.It admits to membership all production and maintenanceemployees in logging camps and lumber mills not only of the com-panies hereinvolved, but throughout the Grays Harbor District, alumber district located in and near Grays Harbor County inWashington.Locals Nos. 2762, 2778, 2782, 2783, and 2888, Lumber and SawmillWorkers' Union, herein called Local No. 2762, Local No. 2778, LocalNo. 2782, Local No. 2783, and Local No. 2888, respectively, are labororganizations,each affiliated with United Brotherhood of Carpen-ters andJoiners of America and in turn with the American Federa-tion of Labor.These locals admit to their respective membershipsproduction and maintenance employees of the following respectivemills :Local No. 2762The Donovan Company Mill No. 2Local No. 2778The Anderson & Middleton Company MillLocal No. 2782The Schafer Brothers Company MillLocal No. 2783The Bay City Company MillLocal No. 2888The Grays Harbor Company MillIII. THE QUESTION CONCERNING REPRESENTATIONLocal No. 2 came into existence in the summer of 1937 when themembership of the then existing Local No. 2639, affiliated with theBrotherhood of Carpenters and Joiners of America and with theAmerican Federation of Labor, voted to affiliate with the Committee 638NATIONAL LABOR RELATIONS BOARDfor Industrial Organization, and was chartered by that organizationas Sawmill and Timber Workers' Union, Local No. 2, of Inter-nationalWoodworkers of America. Local No. 2 has at all timessince it was chartered been demanding recognition from each of thecompanies represented in this consolidated proceeding, but none ofthe companies has granted such recognition.By March 1938,Locals Nos. 2762, 2778, 2782, 2783, and 2888 were organized.Eachof these respective locals claimed majority representation of the millemployees in the company where it was organized and has likewisedemanded recognition.Local No. 2 further claimed representationof the logging-camp employees of the Schafer Brothers.Local No.2782, however, made no claim to membership except among the millemployees of this company.We find that a question has arisen concerning representation of theemployees of each of the companies.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the companies in, these proceedings that thequestion concerning representation which has arisen, occurring inconnection with its operations described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITSThe Donovan Company.Local No. 2 claims that the appropriateunit should include all the production and maintenance employees ofMill No. 1 and Mill No. 2, except office and supervisory employees.Local No. 2762, however, contends that such employees in Mill No.2, alone, constitute an appropriate unit. In support of its conten-tion,Local No. 2762 avers that it has confined its organizationalactivities to this mill and that when the Donovan Company resumesbusiness it is probable that only this mill, which is the larger andmore modern, will be operated and that Mill No. 1 will be abandoned.The record, however, supports the claim of Local No. 2.The twomills have heretofore constituted a single unit of the Donovan Com-pany's business and have both been under the supervision of thesame superintendent.The operations have been almost identical inboth and have for the most part utilized the services of the sameclasses of employees.Generally the same wage scales and workingconditions have obtained in both mills, and there is' some evidencethat employees have been transferred from one mill to the other.Furthermore, the predecessor of Local No. 2 has bargained for the DECISIONS AND ORDERS639employees of both mills as a single group.Whether Mill No. 1 willbe abandoned depends entirely upon future business conditions whichcannot be forecast accurately at the present time. In any event,the record shows that should Mill No. 1 remain closed, it is the in-tention of the Donovan Company to recruit any additionalemployeesitmay require for the operation of Mill No. 2, fromthe employeesofMill No. 1.Under the circumstances, the same working condi-tions and operations which have prevailed at both mills togetherwith the past history of collective bargaining with the employer can-not be ignored because of a contingency which may never develop.Neither of the unions has attempted to define the classes of super-visory employees it desires to exclude.We shall, therefore,excludefrom the appropriate unit all foremen as well as supervisory em-ployees of higher rank.The record shows thatcertain workers inthe mills are employees of independent contractors of theDonovanCompany. Such employees will also be excluded.2We find that the production and maintenanceemployees in MillNo. 1 and Mill No. 2 of the Donovan Company, excludingforemenand supervisory employees of higher rank, clericalemployees, andemployees of independent contractors operatingin the mills, con-stitute a unit appropriate for the purposes of collectivebargainingand that said unit will insure to employees of the company the fullbenefit of their right to self-organization and to collectivebargain-ing and otherwise effectuate the policies of the Act.The Bay City Company.In its petition, Local No. 2 alleges that"all production and maintenance employees of company's sawmill andplaning mill in Aberdeen, Washington, except superintendents, fore-men, and office employees" constitute an appropriate unit.LocalNo. 2783 does not deny the appropriateness of this unit.How-ever, at the hearing there was testimony on behalf of Local No. 2that two foremen belong to that union and that "there is nothingever brought up in the union whereby they couldn't belong."Therewas also testimony by Local No. 2 that certain foremen were on themembership roll of Local No. 2783. It is apparent, therefore, thatboth unions would include some foremen in the appropriate unit.Neither union, however, defined the criterion by which it includedcertain foremen and excluded others.Under the circumstances, andin the absence of evidence with respect to any definite practiceadopted by the unions, we will be guided by the language of the peti-tion and exclude- all foremen from the appropriate unit.Employeesof independent contractors working in the mill will likewise beexcluded from the unit.-2Seeplatter of Red RiverLumber CompanyandLumberand Sawmill Workers UnionLocal No. 53 of International Woodworkers of America,5 N L. R. B 663. - - - -- 640NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees of theBay City Company, excluding foremen and supervisory employeesof higher rank, clerical employees,and employees of independentcontractors operating in the mill,constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Bay City Company the full benefit of theirright to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.The Schafer Brothers Company.In its petition,as amended,Local No. 2 alleges the appropriate unit to consist of "all produc-tion and maintenance employees of Schafer Brothers Mill No. 4,and alllogging operation employees of the company, and all em-ployees of the company's logging railroad with the exception ofsuperintendents, foremen, and office employees."At the hearing,neither Local No. 2 nor Local No. 2782 made any claim to boom men,tugboat operators,shingle weavers,and timber cruisers,who, un-disputed evidence showed, have their own labor organizations.Local No. 2782,however, maintains that such employees in themill should constitute an appropriate unit. In support of its con-tention Local No. 2782 points to the following factors which it allegeswould make collective bargaining on behalf of both groups of em-ployees as a single unit ineffectual:Mill operations are entirely dif-ferent from logging operations.Employees in the mill and loggingcamps are engaged in different types of work and employees are sel-dom transferred between these two divisions that comprise the busi-ness of the Schafer Brothers Company.The mill is geographicallyseparated from the camps and is under the supervision of a separatesuperintendent;a separate seniority policy obtains for the employeesin each group.Furthermore it is alleged that industrial disputeswhich affect one group of employees seldom affect the other.Under an industrial form of union organization,however, thereis no reasonwhy the employees of the logging camps and the em-ployees of the mill cannot constitute a single appropriate unitdespite the differences in their conditions of work.Both unionshere involved are industrial in scope.Local No. 2 admits to mem-bership the numerous different crafts in both the sawmill and thelogging camps,and Local 2782 admits to membership the variouscrafts within the sawmill.Indeed, we have been called upon toconsider the same problem where other locals of the same parentlabor organizations have taken substantially the reverse positionsfrom those of their related locals in the instant case.InMatterof Snoqualmie Falls Lumber CompanyandInternationalWood-workers of America, Local No. 106,3Local No. 2545 of Lumber and810 N L R. B 395. DECISIONS AND ORDERS641SawmillWorkers' Union urged the adoption of a unit consistingof the employees of both a mill and logging camp, whereas LocalNo. 106 of International Woodworkers of America contended for aunit consisting solely of logging-camp employees.Under the cir-cumstances, the division of an industrial unit, which the operations,of the Schafer, Brothers Company comprises, into two separate unitscannot be justified on the basis of functional and geographical dif-ferences which prevail in the company's operations and which arereflected in the duties of the various employees.'We find that the production and maintenance employees in thesawmill and the logging employees in the logging camps, includingthe logging railroad employees of the Schafer Brothers Company,but excluding foremen and supervisory employees of higher rank,clerical employees, boom men, tugboat operators, shingle weavers,and timber cruisers, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Schafer Brothers Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.The Grays Harbor Cor2panuy.In its petition Local No. 2888 refersto "all production and maintenance employees of company's saw-mill and planing mill and shipping shed, except foremen, superin-tendents, and office employees" as an appropriate unit.Local No. 2did not take issue with the foregoing allegation.There was testi-mony on behalf of both unions that it had at times been the practiceof the unions to admit foremen to membership.However, therewas no definite testimony regarding the basis on which they havebeen admitted or excluded.Furthermore, there was some testimonywhich indicates that no foremen are at present members of eitherunion.Under such circumstances the allegations of the petitionthat foremen should be excluded from the unit will be accepted.We find that the production and maintenance employees of thecompany, excluding clerical workers, foremen, and supervisory em-ployees of higher rank, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.The Andersoncf;Middleton Company.In its petition Local No.2 refers to "production and maintenance employees of the Company'ssawmill and planer mill at Aberdeen, Washington, with the excep-tion of foremen, superintendents and office employees" as an appro-d seeMatter ofBloedel-Donovan Lumber MillsandColumbiaValley LumberInterna-tionalWoodworkersof America,8 N. L R,B. 230. 642NATIONAL LABOR RELATIONS BOARDpriate unit.Local No. 2778 took no exception to this allegation.There _was evidence that employees in the lath mill, the filing de-partment, and the dry-kiln department are not employees of thecompany, but work for independent contractors.There was alsoevidence that the tally men are not employees of the company, butare employees of a bureau apparently having the relationship of anindependent contractor with the Anderson & Middleton Company.We shall follow our determination reached with respect to the othercompanies considered herein and shall exclude all such from theappropriate unit.We find that the production and maintenance employees of theAnderson & Middleton Company, excluding foremen and super-visory employees of higher rank, clerical employees, and employeesof independent contractors operating in the mill, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the company the full benefit of theirright to self-organization and to collective bargaining and otherwise.effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Donovan Company.Mill No. 1 has not been operated sinceJuly 9, 1937, when it had approximately 170 employees in the ap-propriate unit on the pay roll.Mill No. 2 has not been operatedsinceOctober 20, 1937, when it had approximately 192 employees inthe appropriate unit on the pay roll.At the hearing Local No. 2introduced in. evidence 171 applications for membership allegedlysigned by the employees in Mill No. 2 during the latter part of 1937and 113 such applications from employees of the same mill allegedlysigned during 1938, the latter being for the most part duplicationsof the applications obtained in 1937.This union also introduced83 applications allegedly signed by employees of Mill No. 1 during1938.Local No. 2762 on the other hand introduced in evidence alist of 119 applications allegedly signed by employees of Mill No. 2during 1938 and a document containing 97 signatures designatingLocal No. 2762 as the collective bargaining agent of the employeesof Mill No. 2.Local No. 2762 made no claim to membership amongthe employees of Mill No. 1. The genuineness of the signatures of theforegoingmembership lists and applications, however, was notestablished at the hearing.Each union, moreover, questioned themembership claims made by the other.In view of these facts, we believe that the question concerningrepresentation can best be resolved by an election by secret ballot.Those eligible to vote will consist of employees in the appropriateunit who were on the pay rolls of the two mills on the respective DECISIONS AND ORDERS643dates they ceased operations, July 9, 1937, in the case of Mill No. 1,and October 20, 1937, in the case of Mill No. 2. To allow for thepossibility that this company has resumed operations since the date,of the hearing we shall also exclude from participation in the elec-tion, those employees who have since quit or been discharged forcause.The Bay City Company.The mill of the Bay City Company hasnot operated since November 3, 1937, when there were approximatelyS31 employees in the appropriate unit on the pay roll.Local No. 2introduced in evidence 330 applications for membership allegedlysigned by such employees of the company during the latter part of1937, and a list of 178 applications allegedly signed between Marchand July 1938, and referred to as recertifications.The latter listlargely duplicates names on the applications.Local No. 2783 intro-duced in evidence 200 applications dated in March and April 1938,and a document containing 143 signatures designating Local No.2783 as the collecting bargaining agent of the signers. It is impossible,however, to resolve from,an examination of the membership claimsmade by the opposing unions the question of majority representation.Examination of the opposing claims shows that there are, over 50duplicationsof names.We will, therefore, resolve the question ofrepresentation by directing that an election by secret ballot be held.All employees in the appropriate unit on the pay roll November 3,1937, at the time the mill ceased operations, shall be eligible to votein the election.To allow for the possibility that this company hasresumed operations since the date of the hearing we shall also excludefrom participation in the election, those who have since quit or beendischarged for cause.The Schafer Brothers Company.The Schafer Brothers Companyhas not operated since October 1937.At that time, from the pay-rolllists submitted in evidence, it appears that it employed 792 employeesat its sawmill, logging camps and railroad. It is impossible to de-termine from these lists the number of such employees who areincluded within the appropriate unit .5.Local No. 2 introduced in evidence 228 membership applicationcards which according to testimony were obtained from mill em-ployees between August 1937 and January 1938. It further intro-duced as recertifications of previous memberships a list of 132 signedapplications which were obtained between March 1938 and the dateof the hearing.Local No. 2 also introduced in evidence 337 signed ap-plication cards of logging and railroad employees obtained betweenAugust 1937 and January 1938, and 206 recertification cards obtained6 The lists do not indicate the number of employees who are foremen and supervisoryemployees of higher rank. 644NATIONAL LABOR RELATIONS BOARDfrom the same group between March 1938 and the date of the hearing.Opposing the foregoing claims, Local No. 2782 introduced 155 mem-bership application cards obtained from the mill employees mostly inMarch 1938,but some few at later dates.Local No. 2782 made noclaim to membership among the logging-camp employees.With respect to the membership claims among the mill employeesthere are at least 116 duplications of names in the membership listsof the opposing unions.With respect to the membership claims ofLocal No. 2 among the logging camp and railroad employees, thereare more than 75 names that do not appear in the company's list ofemployees and more than 40 names of employees who according tothe testimony were working on emergency operations and wouldlikely not be rehired when the company resumed operations.Under all the circumstances the question concerning representa-tion of the sawmill and logging camp and railroad employees mustbe resolved by the conduct of an election by secret ballot.Thoseeligible to vote will be employees whose names were on the pay rollon the date the company ceased operations in October 1937. Toallow for the possibility that this company has resumed operationssince the date of the hearing we shall also exclude from participa-tion in the election,those employees who have since quit or beendischarged for cause.The Grays Harbor Company.The Grays Harbor Company's milloperated from March 23 to May 4 in 1938, and has not operatedsince the latter date,when it had approximately 321 employees inthe appropriate unit on the pay roll.Local No. 2, in support of itsclaim to majority representation of such employees,submitted inevidence 236 signed applications obtained between August 1937 andJanuary 1938, and 91 recertifications of membership mostly dated inMarch 1938. It also offered evidence of a vote by employees of themill on March 16, 1938,in favor of affiliation with the Committee forIndustrial Organization by a majority of 154 to 114.On the otherhand, Local No. 2888 offered in evidence a list of 229 membershipapplications obtained mostly in March 1938, and a document with227 signatures, obtained about the time of the applications, designat-ing Local No. 2888 as the collective bargaining agent for the signers.Because of numerous duplications in the names on the lists of theopposing unions,it is impossible to determine without an electionwhich union has a majority.Since membership claims were basedon the pay roll as of the date the mill last operated,May 4, 1938, andno other date was suggested as a basis for eligibility,all employeesin the appropriate unit on the pay roll at that date shall be eligibleto vote in the election.To allow for the possibility that this companyhas resumed operations since the date of the hearing we shall also DECISION'S AND ORDERS645exclude from participation in the election, those employees who havesince quit or been discharged for cause.The Anderson c6 Middleton Company.The Anderson & Middle-ton Company mill has not operated since-November 17, 1937, when it,had approximately 300 employees in the appropriate unit on the payroll.Local No. 2 introduced into evidence 264 signed applications.for membership obtained between August 1937 and January 1938,and 130 signed recertifications of membership, obtained between Feb-ruary 1938 and the date of the hearing.Opposing Local No. 2's-membership claims, Local No. 2778 submitted in evidence 185 applica--tions for membership obtained during the latter part of 1937 and adocument with 227 signatures obtained in 1938 designating Local No..2778 as the collective bargaining agent for the signers.Examination-of the names on the membership rolls of the opposing unions reveals108 cases of duplications of names and more than 30 other instances,of probable duplication.Under such circumstances we believe thatthe question concerning representation can best be resolved by an-election by secret ballot.Employees eligible to vote will be those in,the appropriate unit on the pay roll of November 17, 1937, when the-sawmill ceased operations.To allow for the possibility that thiscompany has resumed operations since the date of the hearing weshall also exclude from participation in the election, those who have-since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Donovan Lumber Company, Bay CityLumber Company, Schafer Brothers Logging Company, Grays Har-bor Lumber Company, and Anderson & Middleton Lumber Company,within the' meaning of Section 9 (c) and Section 2 (6) and (7) of the,National Labor Relations Act.2.All production and maintenance employees of Donovan Lum-ber Company's Mill No. 1 and Mill No. 2, excluding clerical em-ployees, foremen, and supervisory employees of higher rank, andemployees of independent contractors operating in the mills, con--stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor Relations:Act.3.All production and maintenance employees of Bay City LumberCompany, excluding clerical employees, foremen and supervisory em-ployees of higher rank, and employees of independent contractors.147841-39-vol 10--42 646NATIONAL LABOR RELATIONS BOARDoperating in the mill, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.4.All production and maintenance employees of Schafer BrothersLogging Company in the sawmill and the logging camps, includingthe logging railroad employees, but excluding foremen and super-visory employees of higher rank, clerical employees, boom men, tug-boat operators, shingle weavers, and timber cruisers, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.5.All production and maintenance employees of Grays HarborLumber Company, excluding clerical employees, foremen, and super-visory employees of higher rank constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.6.All production and maintenance employees of Anderson & Mid-dleton Lumber Company, excluding clerical employees, foremen andsupervisory employees of higher rank, and employees of independentcontractors operating in the mill, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9.(b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withDonovan Lumber Company, an election by secret ballot shall beconducted within thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the production and maintenanceemployees of Donovan Lumber Company in its Mills Nos. 1 and 2on the pay roll in Mill No. 1 on July 9, 1937, and on the pay rollin Mill No. 2 on October 20, 1937, excluding clerical employees, forand supervisory employees of higher rank, employees of inde-pendent contractors operating in the mills, and those who have sincequit or been discharged for cause, to determine whether they desireto be represented by Local No. 2, Sawmill and Timber Workers' DECISIONS AND ORDERS647Union, InternationalWoodworkers of America, affiliated with theber and Sawmill Workers' Union, United Brotherhood of Carpen-ters and Joiners of America, affiliated with the American Federationof Labor, for the purpose of collective bargaining, or by neither;and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withBay City Lumber Company, an election by secret ballot shall be con-ducted within thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the production and maintenance employeesof Bay City Lumber Company on its pay roll on November 11, 1937, ex-cluding clerical employees, foremen and supervisory employees ofhigher rank, employees of independent contractors operating in themill and those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local No. 2, Saw-mill and Timber Workers' Union, International Woodworkers ofAmerica, affiliated with the Committee for Industrial Organization, orby Local No. 2783, Lumber and Sawmill Workers' Union, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, for the purpose of collective bargain-ing, or by neither; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for the purposes of collectivebargaining with Schafer Brothers Logging Company, an election bysecret ballot shall be conducted within thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among the production andmaintenance employees of Schafer Brothers Logging Company in itssawmill No. 4 and among the employees in its logging camps includingthe logging railroad employees on its pay roll of October 1937, butexcluding clerical employees, foremen, and supervisory employees ofhigher rank, boom men, tugboat operators, shingle weavers, timbercruisers, and those who have since quit or been discharged for causeto determine whether they desire to be represented by Local No. 2,Sawmill and Timber Workers' Union, International Woodworkers ofAmerica, affiliated with the Committee for Industrial Organization,or by Local No. 2782, Lumber and Sawmill Workers' Union, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with the 648NATIONAL LABOR RELATIONS BOARDAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withGrays Harbor Lumber Company, an election by secret ballot shall beconducted within thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all the production and maintenanceemployees of Grays Harbor Lumber Company on its pay roll of May4, 1938, in its plant at Hoquiam, Washington, excluding clerical em-ployees, foremen, and supervisory employees of higher rank, andexcluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local No. 2888,Lumber and Sawmill Workers' Union, United Brotherhood of Car-penters and Joiners of America, affiliated with the American Federa-tion of Labor,- or by Local No. 2, Sawmill and Timber Workers'Union, InternationalWoodworkers of America, affiliated with theCommittee for Industrial Organization, for the purposes of collectivebargaining, or by neither; and it isFuRTIIER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withAnderson & Middleton Lumber Company, an election by secret ballotshall be conducted within thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all the production and mainte-nance employees of Anderson & Middleton Lumber Company on itspay roll of November 17, 1937, in its mill at Aberdeen, Washington,excluding clerical employees, foremen and supervisory employees ofhigher rank, employees of all independent contractors working in theplant, and those who have since quit or been discharged for cause, todetermine whether they desire to be represented by Local No. 2, Saw-mill and Timber Workers' Union, International Woodworkers ofAmerica, affiliated with the Committee for Industrial Organization,or by Local No. 2778, Lumber and Sawmill Workers' Union, UnitedBrotherhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither. DECISIONS AND ORDERS649[SADIE TITLE]SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONSJanuary 5, 1939On December 14, 1938, the National Labor Relations Board, here-in called the Board, issued its Decision and Direction of Electionsin the above-entitled proceeding.The Direction of Elections providedfor separate elections among certain employees of Donovan LumberCompany, Bay City Lumber Company, Schafer Brothers LoggingCompany, Grays Harbor Lumber Company, and Anderson & Middle-ton Lumber Company, respectively.On December 27, 1938, Locals No. 2762, 2783, 2782, 2888, and 2778of the Lumber and Sawmill Workers Union, separately filed excep-tions to the foregoing Decision and-Direction of-Elections, and, peti-tioned that certain amendments hereinafter discussed be made.OnDecember 30, 1938, Sawmill and Timber Workers' Union, Local No.2, filed a motion that certain amendments be made in said Decisionand Direction of Elections.The Board in the respective cases directing elections among theemployees of Donovan Lumber Company, Bay City Lumber Com-,pany, and Anderson R Middleton Lumber Company excluded fromthose eligible to vote the employees of independent contractors work-ing for these companies.To the exclusion of such employees the labororganizations involved object. It is apparent, however, that the workof these employees is not controlled or supervised by the respectivecompanies.We accordingly find no merit in the foregoing contentionof the Unions.2The Direction of Elections did not provide for theexclusion of such employees in the case of Schafer Brothers LoggingCompany. Because it appears that employees in the lath mill of thatcompany work under an independent contractor, we will amend theDirection of Elections to exclude such employees from those eligibleto vote.In the case dealing with employees of Donovan Lumber Companythe Board included in the same unit the employees working in twodifferent sawmills, known as Mill No. 1 and Mill No. 2, respectively,of that company, and in the case dealing with employees of SchaferBrothers Logging Company the Board included in the same unit bothsawmill employees and logging-camp employees.Local No. 2762 ofthe Lumber and Sawmill Workers Union in the case of the Donovan8 SeeMatter of Union Lumber CompanyandLumber G SawmillWorkers UnionLocal2826, 7 N. L. R. B.1094, 1096. 650NATIONAL LABOR RELATIONS -BOARDLumber Company and Local No. 2782 of that Union in the case of theSchafer Brothers Logging Company in their respective exceptions andpetitions have objected to the foregoing units as determined by theBoard.Neither of these locals presents any arguments that warranta deviation from the foregoing appropriate units as already deter-mined.We therefore deny the foregoing requests to make changesin those respective units.Locals No. 2783 and No. 2778, respectively, of the Lumber and Saw-millWorkers Union in the exceptions and petitions filed by them haverequested the Board to select more recent pay-roll dates by which todetermine eligibility of employees of Bay City Lumber Company andAnderson % Middleton Lumber Company to vote, and Local No. 2of the Sawmill and Timber Workers' Union in the motion filedby it has requested that a different pay-roll date be used in the caseof Grays Harbor Lumber Company employees. After considerationof these proposed changes.in pay-roll.dates we are of the opinion thatour original determination should not be altered.The foregoing re-quests for changes therein are hereby denied.The Direction of Elections in the case of Bay City Lumber Com-pany provides that employees on the pay roll on November 11, 1937,shall be eligible to vote.The findings of fact show that the date se-lected was that on which the company ceased operations.Both therecord and the findings of fact disclose that the date on which theCompany ceased operations was November 3, 1937. The Direction ofElections will be amended accordingly.The Direction of Elections in the case of -Schafer Brothers LoggingCompany makes eligible to vote certain employees on the pay roll inOctober 1937.We will amend that provision by providing that thoseon the pay roll on the date operations ceased in October 1937 shall beeligible to vote.A question has arisen regarding the votes of employees whosenames are on more than one pay roll. Some employees appear to haveworked for one company until its operations ceased and thereafter tohave worked-for a second company until its operations also ceased.In such instances the employee shall be eligible to vote only as anemployee of the Company which first ceased operations.Each Direction of Elections provided for an election by secret bal-lot within thirty (30) days from the date of the Direction.At therequest of the Regional Director we shall extend the time within whichthe elections may be held.AMENDMENT TO DIRECTION OF ELECTIONSThe Board hereby amends its Direction of Elections in the above-entitled matter by striking from that portion thereof which directs anelection among employees on the pay roll of "November 11, 1937" DECISIONS AND ORDERS651of Bay City Lumber Company, and substituting therefor the date"November 3, 1937"; andFurther amends its Direction of Electionsby strikingtherefromthe words "employees on its pay roll of October 1937, but excludingclerical employees,foremen, and supervisory employees of higherrank, boom men, tugboat operators,shingle weavers,timber cruisers,and those who have since quit or been discharged for cause,"whichappear in the paragraph of the Direction of Elections in the case ofSchafer Brothers Logging Company, and substituting therefor thewords, "employees on its pay roll on the date operations ceased inOctober 1937,but excluding clerical employees,foremen and super-visory employees of higher rank, boom men, tugboat operators,shingle weavers, timber cruisers,lath mill employees,and those whohave since quit or been discharged for cause ;" andFurther amends its Direction of Electionsby strikingtherefromthe words, an election by secret ballot shall be conducted withinthirty(30) days from the date ofthisDirection,"whenever suchwords occur and substituting therefor the words,"an election bysecret ballot shall be conducted within forty (40) -days from thedate of this Direction."10 N. L. R B., No. 49a.